Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM STATUS
Applicant’s election without traverse of apparatus claims corresponding to claims 1-20 in the reply filed on 01/27/2022 is acknowledged.  The apparatus corresponding to claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Accordingly, claims 1-20 are pending in the application with claims 9-13 withdrawn.  An action on the merits for claims 1-8 and 14-20 are as follow.
Specification
The disclosure is objected to because of the following informalities: 
Under page 3 from line 17 contains the information “The container sensing unit is
configured to: convert a first current value measured before the resonance into a first voltage value; based on conversion of the first current value to the first voltage value, control the switch driving unit to charge the working coil with energy; compare the first voltage value with a predetermined resonance reference value; convert a second current value measured after the resonance into a second voltage value; based on conversion of the second current value into the second voltage value, generate one or more output pulses; and compare the second voltage value with a predetermined count reference value”.  However, according to Wikipedia: 1. Sensing is the present participle of the verb sense. It may also refer to: Sensor operation, the detection of a physical presence and the conversion of that data into a signal that can be read by an observer 2. a sensor is a device that produces an output signal for the purpose of sensing of a physical phenomenon. Therefore, it’s unclear how can a “sensing unit” perform convert, control, compare, and generate functions as mentioned in the Spec.? 
Under page 13 from line 17 contains the information “The container sensing unit 130 may include the resonant current conversion unit 131, latch circuit unit 133, shutdown comparison unit 135, count comparison unit 137, and shutdown circuit unit 139”. It’s unclear how can a “sensing unit” include multiple sub-units perform irrelevant functions instead of sensing? suggest change “The container sensing unit 130” with a proper name.
Appropriate correction is required.
Claim Limitation
Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A. Claim limitation “a switch driving unit configured to control operation of the inverter unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “control” and without reciting sufficient structure to 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. page 11 line 6 and Fig 2, a switch driving unit 150 to convert the DC power into a high-frequency AC.
B. Claim limitation “a container sensing unit configured to: convert a first current…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “convert” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. page 12 line 18 and Fig 2, The controller 180 may include a container sensing unit 130.
C. Claim limitation “a control unit configured to receive the one or more output pulses” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “receive” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. page 12 line 18 and Fig 2, The controller 180 may include a control unit 140.
D. Claim limitation “a resonant current conversion unit configured to convert the first current value into the first voltage value” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “convert” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

E. Claim limitation “a shutdown comparison unit configured to generate an output signal” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “generate” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. page 14 line 8 and Fig 2, the shutdown comparison unit 135 may activate an output signal.
F. Claim limitation “a count comparison unit configured to generate the one or more output pulses” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “generate” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. page 15 line 4 and Fig 2, the count comparison unit 137 may compare whether or not the voltage value…is greater than a predetermined count reference value.
G. Claim limitation “a shutdown circuit unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “shutdown” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. page 13 line 4 and Fig 2, shutdown circuit unit 139.
H. Claim limitation “a first switching element and a second switching element unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “switching” and without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Under Spec. page 11 line 4 and Fig 2, the inverter unit 117 may include two switching elements S1 and S2.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-8 and 14-20 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a container sensing unit configured to: convert a first current value measured before the resonance into a first voltage value; based on conversion of the first current value to the first voltage value, control the switch driving unit to charge the working coil with energy; compare the first voltage value with a predetermined resonance reference value; convert a second current value measured after the resonance into a second voltage value; based on conversion of the second current value into the second voltage value, generate one or more output pulses; and compare the second voltage value with a predetermined count reference value” in line 10, rendering the claim indefinite. It is unclear how can a sensing unit performing convert, control, compare, and generate as mentioned in Claim 1? Appropriate correction/clarification is required.
Claim 1 recites the limitation “a container sensing unit configured to: convert a first current value measured before the resonance into a first voltage value, based on sensing unit can performing convert, control, compare, and generate all the limitation as mentioned above? Appropriate correction/clarification is required.
Claim 2 recites the limitation “a resonant current conversion unit configured to convert the first current value into the first voltage value and convert the second current value into the second voltage value; a shutdown comparison unit configured to generate an output signal based on comparing the first voltage value with the predetermined resonance reference value; a count comparison unit configured to generate the one or more output pulses based on comparing the second voltage value with the predetermined count reference value; and a shutdown circuit unit configured to control the switch driving unit based on the output signal and to allow the resonance of the current”, rendering the claim indefinite.  There are no structure details about how a resonant current conversion unit convert the first current value into the first voltage value and convert the second current value into the second voltage value? how a shutdown comparison unit generate an output signal based on comparing the first voltage value with the predetermined resonance reference value? how a count comparison unit generate the one or more output pulses based on comparing the second voltage value with the predetermined count reference value? how a shutdown circuit unit control the switch driving unit based on the output signal and to allow the resonance of the current? Appropriate correction/clarification is required.
Claim 19 recites the limitation “a pulse signal” in line 2, rendering the claim indefinite. It is unclear what the relation between this “a pulse signal” and one or more output pulses mentioned in line last to the sixth of Claim 1 are?  For examination purposes, examiner interprets “a pulse signal” as “any signal”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 14-15 and 17-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim (KR 1999 0017237 A).
Regarding Independent Claim 1, Kim discloses an induction heating device, comprising:
an induction heating circuit (see Figs 1-2) configured to drive a working coil (working coils L1 and L2, Fig 2, P 5 line 6), the induction heating circuit comprising an inverter unit (inverter unit 26, Fig 2, P 5 line 10);
a sensor configured to measure a current applied to the induction heating circuit (input detection part 28, current detector 34, Fig 2, P 5 line 4 and 18); and
a controller (control unit 29, Fig 2, P 5 line 21) configured to control the induction heating circuit based on a current value of the current measured by the sensor (see P 5 line 18-24),
wherein the controller comprises:
a switch driving unit (inverter drive 31 and oscillator 30, Fig 2, P 5 line 12) configured to control operation of the inverter unit and to allow a resonance of the current,
a container sensing unit configured to:
convert a first current value measured before the resonance into a first voltage
value (converts into the voltage… in proportion to amount of the current, P 3 last to the tenth line),
based on conversion of the first current value to the first voltage value, control
the switch driving unit to charge the working coil with energy (heating with the target mode according to the decision result, P 5 line 22-23),

convert a second current value measured after the resonance into a second
voltage value (converts into the voltage… in proportion to amount of the current, P 3 last to the tenth line),
based on conversion of the second current value into the second voltage value,
generate one or more output pulses (such as “the signal of the control unit” mentioned in P 5 line 12), and
compare the second voltage value with a predetermined count reference value (comparing with the pre-set look-up table, P 5 line 22),
and
a control unit (any control system under 29, Fig 2, P 5 line 21) configured to receive the one or more output pulses from the container sensing unit (outputting the control signal, P 5 line 21) and to determine whether an object is present on the working coil based on the one or more output pulses (determining the material of the cooker, P 5 line 22).
Regarding Claims 2-8, 14-15 and 17-20, Kim further discloses
Claim 2, wherein the container sensing unit comprises:
a resonant current conversion unit (filter section 25, Fig 2) configured to convert the first current value into the first voltage value and convert the second current value into the second voltage value (converts into the voltage… in proportion to amount of the current, P 3 last to the tenth line);

a count comparison unit (control unit 29, Fig 2) configured to generate the one or more output pulses (such as “the signal of the control unit” mentioned in P 5 line 12) based on comparing the second voltage value with the predetermined count reference value (comparing with the pre-set look-up table, P 5 line 22); and
a shutdown circuit unit (driven with the signal of the control unit in order to control the switching element of the inverter unit 26, Fig 2, P 5 line 22) configured to control the switch driving unit (inverter drive 31 and oscillator 30, Fig 2, P 5 line 12) based on the output signal and to allow the resonance of the current (see Fig 2).
Claim 3, wherein the inverter unit comprises:
a first switching element and a second switching element (two switching element S1, S2 setting up between the heating portion 35 and revivified 22, Fig 2, P 5 line 10) that are configured to be turned on and turned off based on a switching signal supplied from the switch driving unit (according to the switching control signal, Fig2, P 5 line 11).
Claim 4, wherein the shutdown comparison unit is configured to generate the output signal based on the first voltage value being greater than the predetermined resonance reference value (control unit 29… comparing with the pre-set look-up table, Fig 2, P 5 line 21; therefore, control unit 29 can “generate the output signal based on the first voltage value being greater than the predetermined resonance reference value” as claimed).
Claim 5, wherein the container sensing unit further comprises:
a latch circuit unit connected to ends of the shutdown comparison unit (the control unit 29 can have a latch circuit unit connected to ends of the shutdown comparison unit as claimed, Fig 2, P 5 line 21) and configured to maintain an activation state of the output signal of the shutdown comparison unit for a predetermined period of time (the control unit 29 can maintain an activation state of the output signal of the shutdown comparison unit for a predetermined period of time- such as any stored instruction directly from the pre-set look-up table, Fig 2, P 65 line 21).
Claim 6, wherein the control unit is further configured to:
determine whether or not the object is present on the working coil based on comparing a count of a number of the one or more output pulses with a predetermined reference count or comparing an on-duty time of the one or more output pulses with a predetermined reference time (control unit 29 outputting the output signal… comparing with the pre-set look-up table and determining the material of the cooker, Fig 2, P 5 line 21).
Claim 7, wherein the count comprises a number of times at which the one or more output pulses are switched from an off-state to an on-state (the control unit 29 can have a number of times at which the one or more output pulses are switched from an off-state to an on-state, Fig 2, P 65 line 21), and
wherein the control unit is further configured to:
determine that the object is present on the working coil based on the count being less
than the predetermined reference count (control unit 29… comparing with the pre-set look-up table, Fig 2, P 5 line 21; therefore, control unit 29 can “determine that the object 
determine that the object is not present on the working coil based on the count being
greater than the predetermined reference count (control unit 29… comparing with the pre-set look-up table, Fig 2, P 5 line 21; therefore, control unit 29 can “determine that the object is not present on the working coil based on the count being greater than the predetermined reference count” as claimed).
Claim 8, wherein the on-duty time of the one or more output pulses comprises an accumulated time of the on-state of the one or more output pulses (control unit 29 can “comprises an accumulated time of the on-state of the one or more output pulses” as claimed), and wherein the control unit is further configured to:
determine that the object is present on the working coil based on the on-duty time being less than the predetermined reference time (control unit 29… comparing with the pre-set look-up table, Fig 2, P 5 line 21; therefore, control unit 29 can “determine that the object is present on the working coil based on the on-duty time being less than the predetermined reference time” as claimed), and
determine that the object is not present on the working coil based on the on-duty time being greater than the predetermined reference time (control unit 29… comparing with the pre-set look-up table, Fig 2, P 5 line 21; therefore, control unit 29 can “determine that the object is not present on the working coil based on the on-duty time being greater than the predetermined reference time” as claimed).
Claim 14, wherein the container sensing unit is further configured to control the switch driving unit to charge the working coil with energy having a constant magnitude 
Claim 15, wherein a node between the first switching element and the second switching element is connected to a first end of the working coil (a node between the first switching element and the second switching element is connected to the left end of L1, Fig 2), and
wherein the sensor (input detection part 28, Fig 2, P 5 line 4) is connected to a second end of the working coil (28 connected to the right end of L1, Fig 2).
Claim 17, wherein the first switching element is configured to be turned on based on the second switching element being turned off, and
wherein the first switching element is configured to be turned off based on the second switching element being turned on (two switching element S1, S2 setting up between the heating portion 35 and revivified 22 and switches the supplied DC voltage in the rectifier 22 according to the switching control signal, Fig 2, P 5 line 10-11).
Claim 18, wherein the count comparison unit is configured to generate the one or more output pulses based on the second voltage value being greater than the predetermined count reference value (control unit 29… comparing with the pre-set look-up table, Fig 2, P 5 line 21; therefore, control unit 29 can “generate the one or more output pulses based on the second voltage value being greater than the predetermined count reference value” as claimed).
Claim 19, wherein the control unit is further configured to supply a pulse signal (such as “the signal of the control unit” mentioned in P 5 line 12) to the shutdown circuit unit, and
wherein the shutdown circuit unit is configured to transmit the output signal to the switch driving unit based on the pulse signal received from the control unit (control unit 29… comparing with the pre-set look-up table, Fig 2, P 5 line 21; therefore, transmit the output signal to the switch driving unit can based on the pulse signal received from the control unit under 29).
Claim 20, wherein the switch driving unit (inverter drive 31 and oscillator 30, Fig 2, P 5 line 12) is configured to generate the switching signal based on the output signal received from the shutdown circuit unit (control unit 29… comparing with the pre-set look-up table, Fig 2, P 5 line 21; therefore, 30 and 31 is configured to generate the switching signal based on the output signal received from 29, Fig 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 1999 0017237 A) in view of Seiler et al. (US 2013/0327842 A1).  
Regarding Claim 16, Kim discloses the invention substantially as claimed and as discussed above; except, Claim 16, wherein each of the first switching element and the second switching element comprises an insulated gate bipolar transistor.
Seiler et al. further teach a switching element comprises an insulated gate bipolar transistor (a transistor may permit a current flow through a resistance heating system in accordance with the pulse control signal, a bipolar transistor- IGBT, [0006]).
 Kim with Seiler et al.’s further teaching of wherein each of the first switching element and the second switching element (the limitation “the first switching element and the second switching element” taught by Kim already) comprises an insulated gate bipolar transistor; because Seiler et al. teach, in Abstract, that an electric heating comprising one first heating device and a second heating device with an excellent switching device, which is capable of selectively switching between a first heating mode and a second heating mode during processing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761